DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, & 18 the limitation “a sleeve comprising an inner wall and an outer wall defining an annular opening” in not clear as to what defines the annular opening. Positively reciting if the annular opening is defined by the inner wall, outer wall, sleeve in general, or something else would overcome this rejection. 
Regarding claim 7 it is unclear how the key can both be discrete from the ring (as claimed in claim 7) and also integral with the ring (as claimed in claim 6, upon which claim 7 depends). Amending claim 7 to not depend upon claim 6 would overcome this rejection. 
Regarding claim 11 it is unclear if the first and second parts must both be made of one of the stated materials or if only one of the two parts must be. Furthermore it is unclear if in the situation where both parts must be made of one of the stated materials if both parts must be made of the same material or if, for example, the first part could be metal and the second part could be polymeric. 
Regarding claim 11 it is unclear if “made of” means that the part is composed of and only of at least one of the stated materials or if it merely needs include them.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 10, & 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen et al. (US 20190052159 A1, herein after referred to as Sorensen).
Regarding claim 1 Sorensen teaches a track deviation sensing mechanism for a steering column (abstract), comprising: a sleeve (FIG. 4: 5) comprising an inner wall and an outer wall defining an annular opening (FIG. 4: inner wall, outer wall, and annular opening depicted; FIG. 3: inner wall depicted and including 16, annular opening 15), the inner wall defining a plurality of internal splines (FIG. 3: 16) and the sleeve receiving the steering column (FIG. 1-2: depicted with sleeve connection geometry 9 receiving steering column 2); a sensor (FIG. 2: 3; paragraph 26) comprising a first axial opening (FIG. 2: 8; paragraph 30); a ring disposed within the first axial opening (FIG. 4: 7), the ring defining a second axial opening for accommodating the sleeve (FIG. 2-4: depicted); a first part functionally disposed between the sleeve and the ring (FIG. 4: 6; paragraph 29), the first part lockingly connected to the sleeve and the ring (FIG. 2-7: depicted; paragraph 34, all of target 4 is interconnected), wherein the first part comprises a third axial opening (FIG. 4: depicted); and a second part locking the sensor and the first part at a prerequisite configuration (FIG. 7: the second part being a portion of the ring, 12 & 13; paragraph 35), the second part comprising a fourth axial opening (FIG. 7: depicted); wherein, the first axial opening, the second axial opening, the third axial opening, the fourth axial opening and the annular opening are coaxial (FIG. 2-7: depicted).
Regarding claims 2 & 12 Sorensen teaches that the first part cooperates with the sleeve by at least one of a snap fit arrangement or an interference fit arrangement (FIG. 7: interference fit with second part 13 depicted, connects to sleeve indirectly through the second part and ring to cooperate).
Regarding claims 3 & 13 Sorensen teaches that the second part cooperates with the sensor and the first part by at least one of a snap fit arrangement or an interference fit arrangement (FIG. 7: interference fit with first part 6 depicted, forming a full assembly with that interference fit makes the second part an important component of target 4, which cooperates with the sensor 3; paragraph 30).
Regarding claims 4 & 14 Sorensen teaches that the second part cooperates with the first part by joining elements (FIG. 7: joining elements 13).
Regarding claims 5 & 15 Sorensen teaches that at least one key projects from the ring (FIG. 7: 21; paragraph 43).
Regarding claims 9 & 16 Sorensen teaches that the rotation of the steering column is transmitted to the ring via the first part (FIG. 2-7: allowed for by structure, some of the torque of rotation being transmitted from 16 to 5 to 12 to 13 to the first part 6 and through the bottom of 6 to the ring 7).
Regarding claims 10 & 17 Sorensen teaches that the sensor determines the degree of rotation of the ring (abstract).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 11, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 20190052159 A1, herein after referred to as Sorensen).
Regarding claims 6 & 7 Sorensen does not explicitly teach that the at least one key is integral with or discrete from the ring. However making integral & making separable are both actions which are held to be obvious in light of the prior art in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) respectively. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively made the key either integral or discrete in order to simplify or cheapen manufacturing, assembly, or repair and differing associated costs, expected wear and tear, or other factors would have lead the person of ordinary skill in the art to select an integral or discrete key as was advantageous at the time and in the situation as appropriate. 
Regarding claims 8 & 18 Sorensen does not explicitly teach that the first part defines at least one keyway associated with the at least one key, however Sorensen does teach keys & associated keyways (FIG. 5: 17 & keyway depicted; paragraph 43). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively included another key and associated keyway defined by the first part in order to prevent the first part from wriggling loose of its intended position. The key may be made integral as a matter of obvious engineering choice as discussed above, see In re Larson, 144 USPQ 347, 349 (CCPA 1965). 
Regarding claim 11 Sorensen does not explicitly teach that the first part and the second part are made of at least one of a polymeric material, a composite material and a metal. However official notice is taken that polymeric materials, composite materials, and metals are well known in the art and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and/or second part out of at least one of a polymeric material, a composite material and a metal to achieve an ideal balance of cost and material strength. 
Regarding claim 19 Sorensen teaches that the rotation of the steering column is transmitted to the ring via the first part (FIG. 2-7: allowed for by structure, some of the torque of rotation being transmitted from 16 to 5 to 12 to 13 to the first part 6 and through the bottom of 6 to the ring 7).
Regarding claim 20 Sorensen teaches that the sensor determines the degree of rotation of the ring (abstract).
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach steering sensors of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616